Citation Nr: 1525096	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-25 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance for 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Medical Center in Atlanta, Georgia.  


FINDING OF FACT

During the pertinent period for the 2012 qualifying year, the Veteran did not wear or use a prosthetic or orthopedic appliance which tended to wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2012 qualifying year are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014). 

An undated VCAA notice of record is deficient.  Notification concerning an effective date was not provided.  However, this is of no consequence because no effective date will be assigned given that entitlement to a clothing allowance is denied herein.  

It is unclear whether the aforementioned notice letter was provided to the Veteran prior to the initial August 2012 decision.  Nevertheless, the Veteran's interest that the VCAA notice was designed to protect, that is, notice of the type of evidence necessary to substantiate the claim, was provided in the January 2013 statement of the case (SOC).  Moreover, the Veteran has demonstrated actual knowledge of the requirements for a clothing allowance as evidenced by her written statements.  She has been afforded the opportunity to submit additional evidence.  She also was afforded, though she did not take advantage of, the opportunity to testify at a Board hearing.  Finally, the Veteran has been represented during the pendency of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Based on the facts and circumstances of the entire record, the Veteran was not prejudiced by the deficiency in VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of her claim.  The claims file contains VA treatment records.  A VA examination was not provided and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that no further notice or assistance is required. 

II.  Analysis

A clothing allowance is paid if a veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance which tends to wear or tear clothing.  This criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  38 C.F.R. 
§ 3.810(a)(1)(ii) (2014).

The regulation provides for a clothing allowance for each prosthetic or orthopedic appliance that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2) (2014).  

The Veteran is service connected for right knee and low back disabilities.  The record shows that, during the applicable period, the Veteran was prescribed an elastic back brace with a covered plastic panel, and an elastic knee brace that featured covered aluminum polycentric hinges with no exposed joints or surfaces.  She contends that use of these braces qualifies her for an annual clothing allowance.  Specifically, she notes that the hinge on a knee brace broke and caused three pairs of pants to rip. 

The eligibility criteria for an annual clothing allowance have not been met.  There is no evidence of record (to include lay statements) showing that the back brace tends to wear or tear clothing.  With respect to the knee brace, the evidence shows that a hinge broke on one occasion.  The Veteran is competent to state that the broken hinge tore three pairs of pants.  This problem, while unfortunate, was remedied by replacing the brace.  See November 2012 NOD and VA Prosthetics Veteran Record.  Such evidence does not establish the type of recurring problem with wear and tear that the regulation contemplates.  Simply put, the Veteran's knee brace did not tend to wear or tear clothing as required by regulation.  See 38 C.F.R. § 3.810(a)(1)(ii) (2014).

The Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an annual clothing allowance.  The claim is therefore denied.


ORDER

Entitlement to a clothing allowance for the 2012 qualifying year is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


